81 F.3d 163
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.James DAVENPORT, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 94-2981.
United States Court of Appeals, Seventh Circuit.
Submitted March 18, 1996.*Decided March 26, 1996.

Before CUMMINGS, BAUER and FLAUM, Circuit Judges.

ORDER

1
James Davenport appeals the district court's denial of his Rule 60(b) motion to set aside judgment.   The motion had sought to amend his original section 2255 motion to include additional claims, "acknowledging that his initial claims were meritless, and procedurally barred."


2
"[W]e review a district court's denial of relief under Rule 60(b) for an abuse of discretion, and we will reverse only if we conclude that no reasonable person could agree with the district court's determination."  Provident Savings Bank v. Popovich, 71 F.3d 696, 698 (7th Cir.1995).   The district court found the motion "inadequate under the requirements of Rule 60(b)."   There is no abuse of discretion in this determination.   See Camp v. Gregory, 67 F.3d 1286, 1290 (7th Cir.1995) (the mere desire to expand the allegations of a dismissed complaint does not, by itself, normally merit reopening a judgment to allow an amendment).

AFFIRMED.1


*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need for Oral Argument."   See Fed.R.App.P. 34(a);  Circuit Rule 34(f).   No such statement having been filed, the appeal has been submitted on the briefs and record alone pursuant to Rule 34(f)


1
 The motion to appoint counsel filed on March 8, 1995, is DENIED as moot